Title: Enclosure: Sources of Stone for the Capitol, 18 February 1804
From: Latrobe, Benjamin H.
To: Jefferson, Thomas


                  
                     on or before 18 Feb. 1804
                  
                  State of the Prospect of procuring Stone for the Capitol for the Year 1804.—
                  1. From Messrs. Brent & Cook.—These Gentlemen are the only contractors who may with certainty be relied upon. They require an advance of 2000.$ on a contract made with them Feby. 17h. 1804 for 1000 Tons delivered in Washington, at 8.$ ⅌ Ton for all stone of one Ton & under,—8.25 above one Ton to 1½ Ton & 8.75$, for all stone of greater weight.—The average of their supply will probably cost 8.$ 10cts. which is 44 Cents ⅌ Ton more than last Year. But should the public Quarry yield good Stone, the bills may be so regulated as to take no stone of them exceeding 1 Ton weight.
                  2./ The public Quarry,—is opened & promises well. We may depend on 600 Tons good stone at 7.$ 25 Cents average.—The next season, I flatter myself to be entirely supplied from thence.—
                  3./ We have bought for Cash a quantity of stone ready quarried at Acquia, about 150 Ton, which when brought hither will cost only 5.$ ⅌ Ton.—
                  4./ Robertson has contracted to deliver from a very good Quarry now open 400 Ton of extra-fine stone for the Cornice & Capitals at 9.$ ⅌ Ton. I consider this as an advantageous Contract as that species of stone does not appear in any other Quarry. Of this stone I expect with certainty not more than 250 Ton as Robertson is not entirely to be depended upon.—
                  5./ Stewart at Acquia,—labors under disadvantages in working his Quarry, which render the fulfillment of his contract for 250 Tons precarious. this stone however is very good, & he will make a great exertion this season. 8$ ⅌ Ton
                  6. Conway of Acquia has good stone, but having no great force, may not perhaps compleat his Contract for 300 Tons.—8$ ⅌ Ton
                  7. Richardson of Fredericsburg has an excellent Quarry, & were he not engaged in building the New Jail, might furnish a very large Quantity of Stone. But I fear he will disappoint us, & as he wants a large advance, I hesitate about contracting for 500 tons at 7$ 66. cts.—the Quantity & terms which he offers.
                  Cook & Brent enter into their Contract, at the risk of its being avoided if no appropriation be made by Congress to the prosecution of the public Works.—
                  
                  Recapitulation.—
                  
                     
                        
                        
                        Tons
                        
                     
                     
                        Cook & Brent,
                        
                        
                        1.000
                        
                     
                     
                        Public Quarry
                        
                        
                        600
                        
                     
                     
                        
                        Ton
                        
                        
                        
                     
                     
                        Robertson, contract
                        400,
                        —say—
                        250
                        
                     
                     
                        Stewart, do
                        250.
                        —say—
                        100
                        
                     
                     
                        Conway do
                        300 
                        —say—
                        200
                        
                     
                     
                        Richardson offers
                        500 
                        
                        000
                        
                     
                     
                        Purchase by Cash at Acquia
                        
                         150
                        
                     
                     
                        Total to be depended upon
                        
                        2.300
                        
                     
                  
                  This quantity will compleat the South wing,—according to the best judgement I can form, on a subject the most complicated & difficult to be calculated, that can be conceived.
                  As I have said above,—I expect the public Quarry to compleat the work in future Seasons.
                  
                     B Henry Latrobe
                     survr. Public Bldgs U.S.—
                  
               